Citation Nr: 0507237	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-19 548	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran had periods of active duty for training from June 
1, 1967, to November 15, 1967, and from June 15, 1969, to 
September 17, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The veteran was afforded a VA examination in November 2000 
for ulcers that resulted from the use of aspirin used to 
treat his headaches.  At that time, the veteran reported a 
history of migraine headaches two times a month, each of 
which lasted up to two days.  He also reported that the 
headaches were incapacitating at times and that when he 
suffered from the headaches he also had an aura with nausea.

The veteran provided a statement from L. Parks, M.D. dated in 
August 2000.  Dr. Parks noted that the veteran suffered a 
gastrointestinal bleed due to duodenal ulcers that were 
caused by extensive use of aspirin for his chronic headaches.  
The veteran submitted an additional statement from Dr. Parks 
dated in August 2003 in which Dr. Parks noted the veteran's 
history of migraine headaches.  He noted that he had 
prescribed verapamil for the veteran's migraine headaches.  
He concluded by stating that the veteran was still bothered 
by migraine headaches.  Private treatment reports from Dr. 
Parks dated from November 1995 through August 2000 have been 
associated with the claims file, but no treatment records 
beyond August 2000 have been obtained.  



The veteran also provided statements from S. Hunter, M.D., 
Ph.D., dated in August 2000 and October 2000.  The August 
2000 statement shows that the veteran had been treated for 
his headaches with multivitamins, Celebrex, Tylenol #3, and 
Valium.  Dr. Hunter noted in October 2000 that the veteran 
was under his care for the treatment of severe migraine 
headaches.  He further noted that the veteran continued to 
have severe migraine headaches monthly with 1-2 days of 
attendant incapacitation.  No treatment reports from Dr. 
Hunter were associated with the claims file.

Finally, the Board notes that it has been over four years 
since the veteran's last VA examination.  The veteran has 
received outpatient treatment since the time of the 
examination conducted in November 2000.  He has also 
maintained that the frequency and severity of his headaches 
has worsened.  (In March 2001, he specifically reported that 
he experienced more than one episode per month.)  Given the 
complaint of worsening, the apparent need to change the 
veteran's medication regimen to include a prophylactic drug, 
and because of the absence of recent treatment records, a 
current VA examination is required in order to fully assess 
the current status of the veteran's disability.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
headaches.  After securing the 
necessary releases, the RO should 
obtain those records that have not 
been previously secured.  The 
veteran should be advised that he 
need not submit duplicate copies of 
previously submitted medical 
records.  Records from Dr. Parks and 
Dr. Hunter should be sought.

2.  After completion of the above 
action, the veteran should be 
afforded a VA neurology examination 
to assess his current disability 
status.  The examiner is requested 
to provide an evaluation of the 
frequency and level of severity of 
the veteran's headaches.  (It should 
be specifically noted, in the 
examiner's estimation, upon review 
of the record and the veteran's 
history, whether the veteran has 
very frequent prostrating and 
prolonged attacks to the extent that 
he experiences severe economic 
inadaptability.)  The claims file 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

